Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Meng H. Pua (reg. no. 63,167) on 2/9/2022.

Claims 45 and 113 have been amended as follow:

Re claim 45

45. (Currently amended) A data receiving method, comprising: 
acquiring predefined information; and 
performing, based on the predefined information, information reception processing according a directional mode; 
wherein the directional mode comprises at least one of: a directional transmit beam; or a directional receive beam; 
wherein for one reception device, a relationship between the directional transmit beam and Page 10 4859-8648-9349.1Application No.: 16/335,448Atty. Dkt. No. 118517-0151 the directional receive beam comprises: 

the directional transmit beam being different from the directional receive beam; or 
the directional transmit beam partially overlapping the directional receive beam; 
wherein the relationship between the directional transmit beam and the directional receive beam is determined in at least one of following manners: 
predefinition; pre-agreement between a base station and a user equipment (UE); indication through physical layer downlink control information (DCI) signaling; or configuration through higher-layer radio resource control (RRC) signaling,
wherein whether a reception device performs a listen-before-talk (LBT) mechanism before receiving information according to the directional mode is determined in one of following manners: predefinition; pre-agreement between a sending device and a reception device; indication through physical layer downlink control information (DCI) signaling; or indication through higher-layer radio resource control (RRC) signaling.


Re claim 113
113. (Canceled)




Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1 and 104 are allowable because the prior art fail to teach or render obvious to the claim limitation: 
“acquiring predefined information; 
determining, according to the predefined information, whether to perform a listen-before-talk (LBT) mechanism before transmission; 
upon the predefined information carrying LBT indication information, performing the LBT mechanism before a transmission device performs transmission according to a directional mode; or 
upon the predefined information not carrying the LBT indication information, performing a predetermined non-LBT processing operation before the transmission device performs transmission according to the directional mode;
wherein the directional mode comprises at least one of: a directional transmit beam, or a directional receive beam; wherein for one transmission device, a relationship between the directional transmit beam and the directional receive beam comprises: the directional transmit beam being the same as the directional receive beam; or the directional transmit beam being different from the directional receive beam; or the directional transmit beam partially overlapping the directional receive beam; wherein the relationship between the directional transmit beam and the directional receive beam is determined in at least one of following manners: predefinition; pre-agreement between a base station and a user equipment (UE); indication through physical layer downlink 
claim 45 is allowable because the prior art fail to teach or render obvious to the claim limitation: 
“acquiring predefined information; and 
performing, based on the predefined information, information reception processing according a directional mode; 
wherein the directional mode comprises at least one of: a directional transmit beam; or a directional receive beam; 
wherein for one reception device, a relationship between the directional transmit beam and Page 10 4859-8648-9349.1Application No.: 16/335,448Atty. Dkt. No. 118517-0151 the directional receive beam comprises: 
the directional transmit beam being the same as the directional receive beam; or
the directional transmit beam being different from the directional receive beam; or 
the directional transmit beam partially overlapping the directional receive beam; 
wherein the relationship between the directional transmit beam and the directional receive beam is determined in at least one of following manners: 
predefinition; pre-agreement between a base station and a user equipment (UE); indication through physical layer downlink control information (DCI) signaling; or configuration through higher-layer radio resource control (RRC) signaling,
wherein whether a reception device performs a listen-before-talk (LBT) mechanism before receiving information according to the directional mode is determined in one of following manners: predefinition; pre-agreement between a sending device and a reception device; indication through physical layer downlink control information (DCI) signaling; or indication through higher-layer radio resource control (RRC) signaling.”
 
Cheong et al. US 20160119902 A1 teaches sector reception beam is used in association with a sector transmission beam in a TXOP duration 630. The AP indicates information on the sectorized beam transmission through a beacon, a probe response, and an association response. However, the prior art fails to teach the claim limitation cited above.

Xia et al. US 20160174206 A1 in para. [0140] teaches sectorized transmissions are used with an antenna gain Ga dB, CCA sensitivity may be (-62-Ga) dBm for energy detection, (i.e., the CCA algorithm may indicate a busy channel with >90% probability within a 4 .mu.s observation window when the signal is received at (-62-Ga) dBm for energy detection). In para. [0072] teaches type 1 sectorized beam operation, the AP may transmit and receive using omni-transmission beams (omni beams) and sectorized-transmission beams (sectorized beams). However, the prior art fails to teach the claim limitation cited above.

Chou  US 10568136 B2 in FIG. 9 teaches signaling procedure for a customized C-RAN adopting a coordinated LBT procedure. As illustrated in FIG. 9, signaling procedure 900 includes steps 1 through 14. In step 1, BBU 902 sends a CP configuration message to RRH 904. The CP configuration message may include the assigned CP operating sub-band, the assigned CP operating time slot and describe the parameters of an omni-directional beam-forming pattern (e.g., the transmission power, the beam-forming weights, and the phase) of a CP beam (e.g., CP beam 816a or CP beam 816b in FIG. 8). However, the prior art fails to teach the claim limitation cited above.

Yang et al. US 20190268939 A1 in para. [0451] teaches signal sent by the receiver is used for notifying the peripheral device that the channel is being used, so that the vicinity node or device stops transmitting information or changes the direction or range or power of the transmitting beam. However, the prior art fails to teach the claim limitation cited above.

Nekovee US 20160353467 A1 in para. [0051] teaches directional beam may be defined as one in which the majority of the transmitted power is transmitted within a relatively narrow beam width. This contrasts with an isotropic beam in which the power is approximately equally transmitted in all directions. This is done in order to maximize received power in a given direction and to minimize received power in unintended 

Ansari et al. US 20190166563 A1 in para. [0160] Measurements for determining the reference link qualities, LQ.sub.i, are performed using the different beamforming configurations (also referred to as beam candidates or beam patterns) for a given reference transmit power level, i.e., a value of .beta. However, the prior art fails to teach the claim limitation cited above.

Choi et al. US 20150365973 A1 in para. [0155] and in FIG. 16 teaches STA-2 detects OBSS in a neighboring BSS (that is, when STA-2 detects transmission of data including a different BSSSID), STA-2 may check a beam pattern used for the data transmission and request transmission using a beam pattern different from the beam pattern to AP-2, instead of setting a NAV for the corresponding channel access interval. AP-2 may check whether the corresponding beam pattern is available and then transmit a response to the request of STA-2. If transmission to STA-2 continuously fails, AP-2 may consider use of a beam pattern different from the beam pattern being used even if there is no request from STA-2. Beam pattern change by an AP may involve signaling for informing an STA of beam pattern change. When STA-1 detects OBSS, STA-1 may set a sectorized beam pattern of uplink transmission thereof differently from a neighboring beam pattern or adjust transmission power. However, the prior art fails to teach the claim limitation cited above.


Therefore, claims 1, 7, 11, 19, 23, 26, 45, 47, 104-105, 109-112 and 114-117 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468